PER CURIAM
Defendant was convicted of assault in the first degree (ORS 163.185) on a plea of no contest. He was sentenced to a term of four years and, upon his release, to make $4,179.30 restitution to the State Accident Insurance Fund’s Crime Victim’s Compensation account. See ORS ch 147. On appeal he challenges the restitution order on the ground that SAIF is not a person within the meaning of the restitution statute. ORS 137.103. The challenge to the restitution order was not raised in the trial court, and it was therefore waived. State v. Keys, 41 Or App 379, 597 P2d 1266 (1979).
Affirmed.